Citation Nr: 0730786	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  96-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$ 4,572, including the question of whether the indebtedness 
due to overpayment of disability compensation benefits is a 
valid debt.

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$2,977, including the question of whether the indebtedness 
due to overpayment of disability compensation benefits is a 
valid debt.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In April 1999, the Board remanded the case to the RO to 
perform an audit for separate overpayments - $4,572 (based on 
parents as dependents), and $106 and $2,871 (based on divorce 
of dependent spouse) - and to issue a supplemental statement 
of the case (SSOC) addressing the intertwined issues of 
whether the assessed indebtedness had been properly created 
and whether to waive recovery of the overpayments. 

An August 2004 Board decision that concluded that 
overpayments of disability compensation benefits totaling 
$7,549 ($4,572 plus $2,799) were valid debts, and that denied 
waiver of recovery of an overpayment of disability 
compensation in the amount of $4,572 (amount of overpayment 
created based on removal of father and mother as dependents), 
was vacated by a November 2006 order of the United States 
Court of Appeals for Veterans Claims (Court).  The Joint 
Motion supporting the Court's order reflects that the Board 
needed to address the validity of each debt because the debts 
arose from different sets of circumstances regarding change 
in dependents' status of the appellant's father, mother, and 
former spouse.  

In August 2004, the Board also remanded the claim for the 
Committee to adjudicate and to issue a waiver decision on the 
$2,977 ($2,871 plus $106 overpayment for removal of the 
veteran's former spouse as a dependent).  In July 2006, the 
Committee adjudicated this waiver issue.


FINDINGS OF FACT

1.  In July 1982, the RO awarded additional compensation 
benefits for the veteran's wife and daughter, effective from 
October 1, 1981, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to VA.

2.  In September 1982, the RO awarded additional compensation 
benefits for the veteran's dependent parents, effective from 
October 1, 1982, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to VA.

3.  In a September 1987 Statements of Dependency of Parents, 
received by VA in September 1987, the veteran did not list 
his father as a dependent, indicating that information about 
his father was not applicable to dependency status of his 
parents. 

4.  In a VA Form 21-4138, Statement in Support of Claim, 
received on April 15, 1988, the veteran informed VA that on 
November [redacted], 1987 he had sent VA notice of his father's death. 

5.  In July 1994, VA reduced the veteran's compensation award 
due to the removal of his parents as dependents, effective 
December 1, 1987 for his father, and effective June 1, 1991 
for his mother, creating overpayments in the amount of 
$4,572. 

6.  In May 1994, VA reduced the veteran's compensation award 
due to the loss of a dependent spouse, creating an 
overpayment of $106, and the Defense Finance Accounting 
Service (DFAS) informed the veteran that his retirement pay 
was adjusted because of a retroactive decrease in his 
compensation.

7.  In June 1994, the veteran filed a request for a waiver of 
the $106 indebtedness created by removal of his former spouse 
as a dependent.

8.  In letter notification dated July 20, 1994, VA informed 
the veteran it was proposing to further reduce the veteran's 
compensation award due to the removal of his former spouse, 
that the date of the adjustment in payment would be 
determined based on the evidence that showed how long he had 
been married, and requested the veteran to provide a copy of 
the divorce decree from his second spouse. 

9.  On August 4, 1994, VA received appellant's Divorce Decree 
showing that his divorce from his second wife was final on 
September [redacted], 1988.   

10.  In an August 1994 decision, the Committee denied the 
veteran's request for a waiver of recovery of the assessed 
overpayment in the calculated amount of $106; in a January 
1995 compensation award, the veteran's former spouse was 
removed retroactive to October 1, 1988, based on a September 
[redacted], 1988 divorce decree, creating an additional overpayment 
in the amount of $2,871.

11.  In a July 2006 decision, the Committee denied the 
veteran's request for waiver of recovery of overpayment in 
the calculated amount of $2,977 that was based on divorce 
from the second wife.

12.  In an April 1995 letter, the Debt Management Center 
(DMC) informed the veteran of his total indebtedness of 
$7,549 created by removing his former spouse and parents as 
dependents.

13.  VA properly notified the veteran of overpayment of 
compensation benefits in the calculated amount of $2,977 at 
the time the debt was created.

14.  The creation of overpayment of compensation benefits in 
the calculated amount of $2,977, based on failure to report 
divorce from the second spouse, was not due to administrative 
error by VA.

15.  The overpayment of compensation benefits in the 
calculated amount of $2,977 was not due to the veteran's 
fraud, misrepresentation or bad faith.

16.  VA was not at fault in the creation of the overpayment 
of $2,977.

17.  The veteran was at fault in creating the overpayment of 
$2,977 by not timely reporting his September [redacted], 1988 
divorce.

18.  Withholding of benefits or recovery of overpayment of 
$2,977 would not nullify the objective for which benefits 
were intended.

 19.  Withholding of benefits or recovery of overpayment of 
$2,977 would not result in undue hardship to the veteran or 
his family. 

20.  The veteran would be unjustly enriched if the benefits 
in the amount of $2,977 based on having a dependent spouse 
were not recovered. 

21.  The veteran did not rely to his detriment on the 
overpayment of disability compensation benefits in the amount 
of $2,977. 


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in 
the calculated amount of $4,572, based on removal of the 
veteran's mother and father as dependents, was not properly 
created, and the overpayment is not a valid indebtedness.  38 
U.S.C.A. 
§ 5112(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. § 3.652(a) 
(2006).

2.  The overpayment of disability compensation benefits in 
the calculated amount of $2,977 was properly created, and the 
overpayment is a valid indebtedness. 
38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.652(a) (2006).

3.  The overpayment of disability compensation benefits in 
the calculated amount of $2,977 was not due to fraud, 
misrepresentation or bad faith of the veteran; recovery of 
the overpayment of VA compensation benefits in the amount of 
$2,977 would not be against equity and good conscience and, 
is not waived.  38 U.S.C.A. 
§§ 5107, 5302(2) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist requirements of 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are not applicable to cases 
involving the waiver of recovery of overpayment claims.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  Where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background

The appellant separated from active service in 1974, and in 
1977 was granted service connection for hearing loss, 
bilateral plantar fasciitis, and left inguinal hernia.  In a 
May 1982 decision, the RO assigned a separate 10 percent 
rating for post-operative plantar fasciitis of the left foot.  

In July 1982, the RO awarded additional compensation benefits 
for the veteran's wife and daughter, effective from October 
1, 1981, advising the veteran that any change in the number 
or status of his dependents must be reported promptly to VA.  
In September 1982, the RO awarded additional compensation 
benefits for the veteran's dependent parents effective from 
October 1, 1982, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to VA. 

In a September 4, 1987 Statements of Dependency of Parents 
(VA Form 21-509), received by VA on September 8, 1987, the 
veteran did not list his father as a dependent (indicating 
"NA" to request for father's name), and provided 
information regarding the dependent mother.  On March 1, 
1988, the RO sent a letter to the appellant indicating that 
VA had not received a VA Form 21-509, and that a "review of 
your file indicates that your father [ ] may no longer be 
dependent on you."  In a VA Form 21-4138 dated April 15, 
1988, appellant responded to VA's letter, indicating that he 
had sent in Form 21-509, and that he had included his 
father's death certificate showing that his father died on 
November [redacted], 1987. 

On February 3, 1994, VA sent appellant a letter indicating 
that VA needed to verify whether appellant's daughter and 
mother continued being his dependents. 
On March 3, 1994, VA received a VA Form 21-4138 dated 
February 26, 1994, in which the veteran indicated that he had 
notified VA on May 27, 1991 that his mother was no longer a 
dependent.  In a Declaration of Status of Dependents (VA Form 
21-686C) dated February 26, 1994, and received on March 3, 
1994, the veteran indicated that he was divorced from his 
second wife and that his daughter was his only remaining 
dependent.  The veteran did not report the date of his 
divorce from his second wife.

On May 2, 1994, VA sent the appellant a letter indicating 
that VA was proposing to remove his father's dependency, 
effective from December 1, 1987, and to remove his mother's 
dependency, effective from June 1, 1991.  

On May 3, 1994, VA reduced the veteran's compensation award 
due to the loss of a dependent spouse, creating an initial 
overpayment of $106.  On June 6, 1994, the veteran requested 
a waiver of the indebtedness of $106 created by removal of 
his former spouse as a dependent.  

In letter notification dated July 20, 1994, VA informed the 
veteran it was proposing to reduce the veteran's compensation 
award due to the removal of his former spouse, and that the 
date of the adjustment in payment would be determined based 
on the evidence that showed how long he had been married.  
The letter requested the veteran to provide a copy of the 
divorce decree from his second spouse. 

On July 20, 1994, VA reduced the veteran's compensation award 
due to the removal of his parents as dependents, effective 
December 1, 1987 for his father, and effective June 1, 1991 
for his mother, creating an overpayment for both debts in the 
amount of $4,572.  In a July 1994 letter, the DFAS indicated 
that the veteran's compensation would be adjusted because of 
a compensation decrease.

On August 4, 1994, VA received appellant's Divorce Decree 
showing that his divorce from his second wife was final on 
September [redacted], 1988.   In an August 1994 decision, the 
Committee denied the veteran's waiver request for the 
assessed overpayment of $106 on the basis that collection 
thereof would not be against the principles of equity and 
good conscience.  In September 1994, the appellant filed a 
notice of disagreement with that decision.

In September 1994, the appellant also filed a request for a 
waiver of the indebtedness created by removal of his parents 
as dependents.  He also provided an FSR, showing monthly 
income of $1,667 and monthly expenses of $2,340, including 
$600 monthly for private school tuition for his daughter.

In November 1994, the RO granted a TTR based on convalescence 
for the veteran's service-connected left inguinal hernia 
surgery effective from July 1, 1987 to August 1, 1987.

In a January 1995 compensation award, based on a September 
[redacted], 1988 divorce, the veteran's former spouse was removed, 
retroactive to October 1, 1988, creating an overpayment in 
the amount of $2,871.

In a March 20, 1995 decision, the Committee denied the 
appellant's request for a waiver of $4,572 due to the removal 
of his parents as dependents.

In a March 1995 Statement in Support of Claim form (VA Form 
21-4138), received in April 1995, the veteran acknowledged 
his indebtedness in the amount of $4,572 and authorized a 
monthly deduction of $200 from his benefits beginning on May 
1, 1995 until the liquidation of the $4,572 debt.  He also 
provided an FSR showing monthly income of $2,132 and monthly 
expenses of $2,375, including $600 monthly for private school 
tuition for his daughter.

In an April 1995 letter, the DMC informed the veteran of his 
total indebtedness of $7,549 created by the removal of his 
former spouse and parents as dependents.  On April 17, 1995, 
appellant filed a notice of disagreement, indicating a desire 
to appeal the denial of waiver of debt of $7,549 created by 
removing his former spouse and parents as dependents.  A 
statement of the case was issued on December 4, 1995, and 
appellant filed a timely appeal. 

In April 1999, the Board remanded the case to the RO to 
perform an audit for three separate overpayments - $4,572, 
$106, and $2,871 - and to issue a supplemental statement of 
the case (SSOC) addressing the intertwined issues of whether 
the assessed indebtedness had been properly created and 
whether to waive recovery of the overpayments.  

In June 1999, the veteran submitted a FSR that showed monthly 
income of $2,046 and monthly expenses of $2,325, with $1,235 
of these expenses for his daughter to attend a private 
university.

A December 2003 audit reflects the creation of, and gives an 
accounting for, three separate overpayments: $4,572 generated 
by a July 1994 award due to the removal of the veteran's 
parents as dependents; $106 generated by a May 1994 
adjustment due to the removal of his former spouse as a 
dependent; and $2,871 generated by a January 1995 award and 
removal of his former spouse as a dependent.

In a January 2004 SSOC, the RO formally adjudicated the issue 
of the validity/administrative error raised in connection 
with the overpayments of compensation benefits and found that 
a review of the claims file did not include a copy of the 
alleged May 1991 letter from the veteran, purportedly showing 
that his mother was no longer a dependent, or earlier 
documentation of notice of the veteran's father's death or of 
his September 1988 divorce decree; that VA made adjustments 
to his compensation award based on the facts when VA became 
aware of them; and the fact that the necessary forms were not 
sent to the veteran does not exempt him from the 
responsibility for timely reporting dependency changes.  The 
total indebtedness of $7,549 was determined to be valid and 
no administrative error was found.  Since the veteran's 
military retirement pay could be increased for the total or 
partial amount of the reduced VA benefits, the veteran was 
advised to contact the DFAS for possible reimbursement.  

In March 2004, VA issued another SSOC that denied the waiver 
of indebtedness in the amount of $4,572.  

In August 2004, the Board remanded the $2,977 ($2,871 plus 
$106 overpayment for removal of the veteran's former spouse 
as a dependent) overpayment issue for the Committee to 
adjudicate and to issue a waiver decision.  In July 2006, the 
Committee adjudicated this waiver issue.

Analysis

On appeal, the appellant is challenging the validity of the 
overpayments on the basis that they were created by 
administrative error of VA, specifically, the Regional Office 
in Washington, D.C. (Washington RO).  The veteran essentially 
asserts that the Washington RO had timely information 
regarding the dates his dependent parents and former spouse 
were no longer his dependents.  As such, his argument is 
premised on the belief that VA continued to pay him 
additional compensation benefits after it knew that he was 
not entitled to the benefits.  This argument invokes an 
allegation of an erroneous payment of disability compensation 
under the administrative error provisions of 38 U.S.C.A. § 
5112(b)(10) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.500(b)(2) (2006).  The appellant has also requested a 
waiver of indebtedness of the overpayments due to financial 
hardship.

Validity of the Debts

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002 & Supp. 2006). Since 
December 1974, the veteran has been rated a combined 50 
percent disabled for his service-connected disabilities, 
except for a temporary total rating (TTR) following surgery 
for a left inguinal hernia in June 1987.  In addition, during 
the periods in question, the veteran received additional 
compensation for his daughter, spouse, and parents.

Under applicable statutory criteria, the effective date of a 
reduction of compensation by reason of divorce, death of a 
dependent, or a change in the status of a dependent of a 
payee shall be the last day of the month in which such 
divorce or death occurs.  38 U.S.C.A. § 5112(b) (West 2002 & 
Supp. 2006).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  The beneficiary will 
be advised at the time of the request that the certification 
must be furnished within 60 days from the date of the request 
and that failure to do so will result in the reduction or 
termination of benefits.  38 C.F.R. § 3.652(a) (2006). 

The veteran's status changed in November 1987 (his father's 
death), in September 1988 (his divorce from his second 
spouse), and in May 1991 (the termination of his mother as a 
dependent).  The effective date of a reduction or 
discontinuance of compensation by reason of death, divorce, 
or change in status of a dependent shall be the last day of 
the month in which such change occurs.  38 U.S.C.A. § 
5112(b). 

The following facts are not in dispute: the veteran's father 
died on November [redacted], 1987, the veteran's divorce from his 
second wife became final on September [redacted], 1988, and the 
veteran's mother was no longer his dependent after May 27, 
1991.  

Turning to the initial question of whether the overpayments 
at issue were validly created, the veteran contends that the 
Washington RO had timely information regarding the dates his 
dependent parents and former spouse were no longer his 
dependents.  As such, his argument is premised on the belief 
that VA continued to pay him additional compensation benefits 
after it knew that he was not entitled to the benefits.  
Alternatively, the veteran asserts that the RO failed to send 
him forms to report changes in his dependents, including for 
the years from 1991 to 1994.

The veteran was familiar with the rules of entitlement to 
receipt of a dependency allowance as part of his disability 
compensation.  As noted above, he had received award letters 
issued in 1982, which provided additional compensation based 
on the dependency of his parents, wife, and child, and 
advised the veteran that any change in the number or status 
of his dependents must be reported promptly to the VA.  The 
record reflects that VA mailed him these notices, and the 
presumption of administrative regularity applies to show that 
the veteran received such notices of the need to report 
changes in dependency status.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) (quoting United States v. Chem. Found., 272 
U.S. 1, 14-15 (1926)).

With regard to the veteran's contention that VA did not 
provide any forms for reporting of the status of dependents, 
the Board finds that the presumption of regularity that such 
dependency forms were annually provided to the veteran is 
rebutted by the evidence of record.  In this case, the record 
reflects that the veteran has been consistently responsive to 
VA's requests for information regarding his parents and 
daughter (though not his former spouse), and the letters in 
the claims file reflect that the veteran has completed VA 
forms or provided specific information to VA when 
specifically requested by VA to do so.  The veteran claims, 
and the record reflects, that his claims file has been sent 
back and forth between the RO in Puerto Rico and the 
Washington RO, with correspondence to the appellant from both 
sources.  A review of the claims file also reflects that 
multiple documents have not been filed or maintained in 
chronological order.  In addition, the administrative and 
financial documents evidencing debt overpayment amounts 
reflect changes in VA forms and procedures over the years.  
For these reasons, the Board finds that VA did not mail the 
veteran annual dependency forms for the period from 1991 to 
1994.  

With regard to debt arising from overpayment based on removal 
of the veteran's father as a dependent, in a September 1987 
Statements of Dependency of Parents, received by VA in 
September 1987, the veteran did not list his father as a 
dependent, specifically responding with "NA" regarding 
information about his father.  The veteran's September 1987 
statement was sufficient to place VA on notice that as of 
September 1987 the veteran was no longer claiming his father 
as a dependent.  It was certainly sufficient notice to VA 
that triggered VA to send a letter to the veteran requesting 
clarification as to whether he was still claiming his father 
as a dependent.  The veteran promptly responded to VA's 
inquiry in an April 1988 Statement in Support of Claim (VA 
Form 21-4138), in which the veteran informed VA that on 
November [redacted], 1987 he had sent VA notice of his father's death.  

For these reasons, the Board finds that that portion of the 
$4,572 overpayment of disability compensation benefits that 
is based on removal of the veteran's father as a dependent 
was not properly created, and the portion of the $4,572 
overpayment based on removal of the veteran's father as a 
dependent is not a valid indebtedness.  

With regard to the portion of the $4,572 overpayment of 
disability compensation benefits that is based on removal of 
the veteran's mother as a dependent, the Board notes that the 
portion of the $4,572 overpayment debt created by the 
veteran's failure to timely report (from 1991 to 1994) that 
his mother was no longer his dependent has not been 
separately calculated apart from indebtedness resulting from 
removal of his father as a dependent.  For reasons similar to 
those indicated above with respect to reporting of dependency 
of the veteran's father, VA does not presume that the veteran 
was annually requested to provide information about 
dependency of his mother between 1991 and 1994.  The amount 
attributable solely to the veteran's failure to report the 
removal of his mother as a dependent has not been calculated.  
For these reasons, the Board also finds that the portion of 
the $4,572 overpayment based on removal of the veteran's 
mother as a dependent was not properly created, so is not a 
valid indebtedness.  

With regard to the $2,977, the Board finds that this 
overpayment debt is a valid indebtedness.  The $2,977 
overpayment arose because the veteran failed for over five 
years to notify VA that he was divorced on September [redacted], 
1988; instead, the veteran continued receiving compensation 
payments for over five years based on having a dependent 
spouse during a period of time from 1988 to 1994 when he was 
in fact no longer married and did not in fact have a 
dependent spouse.  The veteran did not notify VA that he was 
divorced until he completed the March 1994 Declaration of 
Status of Dependents Form.  Even on that form, the veteran 
was not forthcoming, as he did not provide VA with the 
specific information requested as to the date and place of 
the divorce.  

VA properly notified the veteran prior to creation of this 
overpayment debt in the amount of $2,977.  With regard to the 
amount of $106, the various notices, including in May and 
August 1994, notified the veteran that VA was reducing the 
veteran's compensation award due to the loss (divorce) of a 
dependent spouse from March 1, 1994 (the month the veteran 
reported the divorce without indicating the date the divorce 
occurred), creating an overpayment of $106.  The Defense 
Finance Accounting Service (DFAS) also informed the veteran 
that his retirement pay was adjusted because of a retroactive 
decrease in his compensation.

With regard to the remaining amount of the $2,871 in 
overpayment based on divorce, the veteran was properly 
notified, and there is no allegation of administrative error 
in the creation of this debt.  In a letter notification dated 
July 20, 1994, VA informed the veteran it was proposing to 
further reduce the veteran's compensation award due to the 
removal of his former spouse, that the date of the adjustment 
in payment would be determined based on the evidence that 
showed how long he had been married, and requested the 
veteran to provide a copy of the divorce decree from his 
second spouse.  On August 4, 1994, VA received appellant's 
Divorce Decree showing that his divorce from his second wife 
was final on September [redacted], 1988.  

In an August 1994 decision, the Committee denied the 
veteran's request for a waiver of recovery of the assessed 
overpayment in the calculated amount of $106; in a January 
1995 compensation award, the veteran's former spouse was 
removed retroactive to October 1, 1988, based on a September 
[redacted], 1988 divorce decree, creating an additional overpayment 
in the amount of $2,871.  In a July 2006 decision, the 
Committee denied the veteran's request for waiver of recovery 
of overpayment in the calculated amount of $2,977 that was 
based on divorce from the second wife.  For these reasons, 
the Board finds that veteran was properly notified regarding 
the creation of the overpayment in the calculated amount of 
$2,977 that was based on divorce from the second wife, that 
there is no allegation of administrative error in the 
creation of this debt, and that the $2,977 overpayment debt 
was validly created.  



Waiver of $2,977  Overpayment

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 2002 & Supp. 2006).  In order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).  The 
regulations in this case provide that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

In this case, the Committee in July 2006 did not find fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  The Committee further 
determined that recovery of the overpayment of VA 
compensation benefits in the calculated amount of $2,977 
would not be against equity and good conscience.

Turning to the elements of equity and good conscience, in 
this case, the Board finds that the veteran was at fault in 
the creation of the $2,977 overpayment debt because he 
veteran failed to notify VA until March 1994 that he was 
divorced on September [redacted], 1988; instead, the veteran 
continued receiving compensation payments from 1988 to 1994 
based on having a dependent spouse during this time when he 
was in fact no longer married.  The veteran did not notify VA 
that he was divorced until he completed the March 1994 
Declaration of Status of Dependents Form.  Even on that form, 
the veteran was not forthcoming, as he did not provide VA 
with the information specific information requested as to the 
date and place of the divorce.   The veteran does not contend 
that he notified VA of divorce from his second wife at any 
time between September 1988 and March 1994.  A search of the 
entire record fails to show initial notification to VA from 
the veteran of the changes in the status of his spouse before 
March 1994, which is, notably, more than 5 years after his 
divorce.  

The Board finds that VA was not at fault in the creation of 
this debt, and no fault on the part of VA has been alleged.  
The veteran's general assertions (September 1994) about 
documents missing from the claims file do not equate to an 
assertion that he actually informed VA of his divorce at any 
time between 1988 or 1994, or that he reported to VA on any 
of the alleged annual dependency forms (none of which are in 
the claims file) that he reported his divorce to VA prior to 
1994, or that VA otherwise had any way to know about the 
divorce prior to his reporting in 1994.  The veteran's 
assertion that he annually responded to the Washington RO's 
request for information is not credible because it is 
inconsistent with his contentions made at other times - when 
it was to his advantage to show that VA did not request such 
dependent information from him annually - that he did not in 
fact receive such annual requests for information.  The 
veteran's assertion that he annually responded to the 
Washington RO's request for information is also not credible 
because, when the veteran finally did report to VA the fact 
of his divorce, he provided only incomplete information that 
did not include the date.  Furthermore, the veteran's own 
general assertions of missing documents in the claims file 
notably do not include the assertion that he actually 
informed VA of his divorce at any time prior to 1994.  There 
is no direct or indirect evidence in the claims file 
reflecting evidence of the veteran's reporting of a divorce 
at any time between 1988 and 1994. 

On the question of whether collection of the overpayment 
would cause undue hardship by depriving the veteran or his 
family of basic necessities, the evidence shows that the 
veteran's reports of expenses exceeding income is not 
credible, and that the veteran's income actually exceeds his 
legitimate expenses.  For example, The June 1999 financial 
status report of record showed monthly income of $2,046.16 
and monthly expenses of approximately $2,325.  The veteran 
reported $1,235 of these expenses was for his daughter to 
attend a private university.  The June 1994, September 1994, 
and September 2004 financial status reports showed monthly 
expenses that exceeded monthly income; however, this 
reporting is not credible as it includes inconsistent amounts 
for rent or mortgage payments, deductions, taxes withheld 
(reported as $225 in 1994, then as $900 in 2004), utilities 
and heat (reported as $150, then as $400) and excessive 
amounts of $300 to $400 monthly for clothing, $600 to $625 
for food, $400 for utilities and heat (previously reported as 
$150), and $600 monthly for his daughter's education.  It is 
inconceivable by any measure that the veteran could have 
sustained such continuous deficit spending for a 15 year 
period, and yet not have any creditors.  Moreover, because 
the debt has already been recouped, no additional withholding 
would occur in this case.  Finally, in light of the Board's 
decision in this case regarding other overpayment debt of 
$4,572, the $2,977 amount of overpayment debt would not 
result in actual decreased compensation payments to the 
veteran.  The weight of the evidence shows that the veteran 
would not be deprived of the basic necessities of life by 
collection of $2,977 in overpayment debt.  Moreover, the 
veteran can seek reimbursement from military retirement pay 
for any reductions in his compensation, for which he has not 
already been compensated.  In light of the foregoing, the 
Board is unable to conclude that there is financial hardship 
in this case.

With regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits for 
dependent spouse that he did not have during the relevant 
time period from 1988 to 1994.  The purpose of additional 
compensation benefits based on having a dependent spouse was 
to assist in providing support for a spouse, which the 
veteran did not in fact have for more than five years while 
he collected the additional benefits.  The evidence shows 
that the veteran spent his additional income on items that 
were for more than his own maintenance or the maintenance of 
a home, and included optional higher educational expenses for 
his daughter. 

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
compensation benefits to which he was not entitled.  Because 
the veteran received compensation benefits to which he was 
not entitled, which were intended for the benefit of the 
spouse and not primarily for the veteran, requiring repayment 
by the veteran would not frustrate the purpose of the 
benefit.  The veteran's indebtedness to the Government 
deserves to be afforded the same consideration and attention 
he provided to his other obligations that included the 
payment of the debt for his daughter's private college 
education.

Finally, the evidence does not show that the veteran changed 
his position to his detriment, relied on overpayment of VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $2,977 due to overpayment 
of disability compensation benefits would not be against 
equity and good conscience; a preponderance of the evidence 
is against the claim for waiver of overpayment debt in the 
amount of $2,977; and waiver of overpayment in the amount of 
$2,977 must be denied. 


ORDER

The indebtedness to VA in the amount of $4,572 due to 
overpayment of disability compensation benefits is not a 
valid debt, and waiver of overpayment is granted.

The indebtedness to VA in the amount of $2,977 due to 
overpayment of disability compensation benefits is a valid 
debt, and waiver of overpayment is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


